Title: To Benjamin Franklin from James Hutton, 3 January 1778
From: Hutton, James
To: Franklin, Benjamin


This is, as far as we know, the first communication since 1772 between Franklin and the Moravian leader. Hutton, when he first learned of his old friend’s arrival in Paris, resolved to have nothing to do with him until the troubles were over, but reconsidered after the news of Saratoga reached London on December 2. The next day he wrote some one, clearly high in the British government, to ask leave to visit Franklin. His excuse would be to request help, as this letter does, for the American Moravians against persecution as conscientious objectors; his real motive would be to explore the possibility of a negotiated peace. Whitehall gave him leave. Before his departure, he said, the King talked with him for an hour and showed himself well disposed to any terms short of independence. Hutton arrived at Ferdinand Grand’s house in Passy on December 31, and that evening had his first interview with Franklin.
Other meetings followed, and Chaumont kept Vergennes informed of them. By the 5th they seemed to be fruitless; Franklin told his friend that the Americans, left with the alternatives of perishing under British rule or fighting it, had chosen to fight. But two days later, Chaumont reported that the negotiations had revived; “je vois bien de l’Empressement à Ecouter les propositions et j’ai peur.” Vergennes quoted this remark to his ambassador to Spain, and complained that the commissioners had withdrawn their confidence; they had told him nothing about Hutton’s arrival or their conferences with him.
French worries were groundless. A little more than a fortnight later the emissary was back in London with nothing of substance to show for his mission. He did, however, have an odd story to tell. On the 21st he had been at the house of an unnamed American commissioner, who had showed him a paper that he was not allowed to keep. Its purport was that he should obtain from the King within ten days a formal agreement to independence; when the commissioner was armed with that document he would go to Congress, and try to work out an Anglo-American alliance. He urged Hutton to return immediately—“have wings” was the phrase—and the Moravian left the next morning.
  
Dear old Friend
Passy Jan. 3. 1778
According to accounts I rec’d. from New York I heard that Bethlehem had been at one time attack’d by some violent people not commissioned thereto by any of the Powers in Being, in order to destroy every thing. This mischief was prevented by those worthy convalescent Soldiers who had been in the Military Hospital there and were not yet gone to join their Regiments.
Another time, certain violent people, without any Commission whatsoever, it is said, draggd a certain Boemper at a Horse tail from Bethlehem to Easton.
As you are a humane Man and know my people at Bethlehem, I heartily wish and beg of you to write to Pensylvania to your friends there to desire their Influence to prevent any unauthorized Violences of these kinds.
I do not wish that my people be exempted from any Burthen which the present Constitution of the Country shall subject them to, unless the Ruling Powers for the time being should think fit to shew them any kindness by some Exemption in their favour; if it shall seem to them, right so to do. As I verily believe my People will never meddle against the present Constitution, neither by writing nor acting, but act out of the Principles they were known to have from the beginning and before these Troubles, I think they may be look’d upon as worthy of that kindness which I hope their good behavior will render them in some degree worthy of. I recommend them to your Heart according to the Knowledge and Belief you may have of them and to the Kindness of your Friends as far as may be consistent with the present measures. It was for this that I came hither and am glad that this has given me a fair occasion to embrace and to assure the Man whom I have always loved and honoured, that I am His most affectionate Friend and Servant
James Hutton
To Dr Franklin
 
Endorsed: Mr Hutton’s Note
Notation: Jan. 3d 1778
